 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JASON ROBERT HODGE,                                 No. 2:19-cv-1956-EFB P
12                       Plaintiff,
13            v.                                          ORDER SCREENING AMENDED
                                                          COMPLAINT
14    KEVIN RUETER, et al.,
15                       Defendants.
16

17           Plaintiff is a state prisoner proceeding without counsel in an action brought under 42

18   U.S.C. § 1983. On February 10, 2020, the court dismissed plaintiff’s complaint with leave to

19   amend. ECF No. 12. After being granted an extension of time (ECF No. 17), plaintiff filed a

20   letter to the Clerk of the Court, which the court construes as an amended complaint (ECF No. 19).

21   So construed, it is dismissed with leave to amend.

22           Federal courts must engage in a preliminary screening of cases in which prisoners seek

23   redress from a governmental entity or officer or employee of a governmental entity. 28 U.S.C.

24   § 1915A(a). The court must identify cognizable claims or dismiss the complaint, or any portion

25   of the complaint, if the complaint “is frivolous, malicious, or fails to state a claim upon which

26   relief may be granted,” or “seeks monetary relief from a defendant who is immune from such

27   relief.” Id. § 1915A(b).

28   /////
                                                        1
 1          A pro se plaintiff, like other litigants, must satisfy the pleading requirements of Rule 8(a)
 2   of the Federal Rules of Civil Procedure. Rule 8(a)(2) “requires a complaint to include a short and
 3   plain statement of the claim showing that the pleader is entitled to relief, in order to give the
 4   defendant fair notice of what the claim is and the grounds upon which it rests.” Bell Atl. Corp. v.
 5   Twombly, 550 U.S. 544, 554, 562-563 (2007) (citing Conley v. Gibson, 355 U.S. 41 (1957)).
 6   While the complaint must comply with the “short and plaint statement” requirements of Rule 8,
 7   its allegations must also include the specificity required by Twombly and Ashcroft v. Iqbal, 556
 8   U.S. 662, 679 (2009).
 9          In plaintiff’s letter, construed as an amended complaint, plaintiff alleges that defendant
10   Grace Song went against the orders of two outside doctors who had opined that plaintiff needed a
11   full shoulder replacement surgery. Song allegedly made plaintiff “go around in circles,” by
12   ordering treatments such a steroid injections that made plaintiff sick, and unspecified “therapy,”
13   which the outside doctors had deemed unhelpful. As a result of prolonging plaintiff’s treatment
14   in these ways, plaintiff’s arm “gave out” and he broke his wrist. Plaintiff’s complaint, while
15   troubling, cannot survive screening.
16          To the extent plaintiff intends to assert an Eighth Amendment claim of deliberate
17   indifference to medical needs against Song, he must show that the Song, acting with a state of
18   mind more blameworthy than negligence, denied, delayed, or interfered with his treatment. See
19   Farmer v. Brennan, 511 U.S. 825, 835 (1994); Estelle v. Gamble, 429 U.S. 97, 106 (1976). The
20   indifference to medical needs must be substantial; mere malpractice, or even gross negligence,
21   does not constitute cruel and unusual punishment. Estelle, 429 U.S. at 106. Absent some
22   allegations as to what motivated Song’s decisions regarding plaintiff’s medical treatment, it is
23   impossible to determine from the allegations whether she acted with deliberate indifference or
24   mere negligence.
25          Furthermore, the complaint must be dismissed because it fails to include a request for
26   relief. Rule 8(a)(3) requires a complaint to contain a demand for judgment for the relief sought.
27   In any amended complaint, plaintiff must include a request for relief. Further, plaintiff must
28   include a caption identifying all defendants. See Fed. R. Civ. P. 10(a). To facilitate the filing of
                                                         2
 1   an amended complaint that complies with the Federal Rules of Civil Procedure, the court will
 2   direct the Clerk of the Court to send plaintiff a form complaint. If plaintiff chooses to file an
 3   amended complaint, he shall do so using the court’s form.
 4             Plaintiff is further cautioned that he may not change the nature of this suit by alleging
 5   new, unrelated claims. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007). Nor may he
 6   bring unrelated claims against multiple defendants. Id.
 7             Any amended complaint must be written or typed so that it so that it is complete in itself
 8   without reference to any earlier filed complaint. E.D. Cal. L.R. 220. This is because an amended
 9   complaint supersedes any earlier filed complaint, and once an amended complaint is filed, the
10   earlier filed complaint no longer serves any function in the case. See Forsyth v. Humana, 114
11   F.3d 1467, 1474 (9th Cir. 1997) (the “‘amended complaint supersedes the original, the latter
12   being treated thereafter as non-existent.’”) (quoting Loux v. Rhay, 375 F.2d 55, 57 (9th Cir.
13   1967)).
14             Accordingly, it is hereby ORDERED that:
15             1.     Plaintiff’s March 26, 2020 letter, construed as an amended complaint (ECF No.
16                    19) is dismissed with leave to amend within 30 days of service of this order;
17             2.     The Clerk of the Court shall mail to plaintiff this court’s form complaint for
18                    section 1983 actions by prisoners; and
19             3.     Failure to file an amended complaint that complies with this order may result in
20                    the dismissal of this action for the reasons stated herein.
21   DATED: April 8, 2020.
22

23

24

25

26

27

28
                                                          3
